PER CURIAM.
This action was brought by the plaintiff in error in the court below against the defendants in error to recover certain money claimed to be due by reason of his alleged employment by the defendants as their attorney in certain litigation. The case was tried before the court without a jury by agreement of the parties, and resulted in findings to the effect that 1he plaintiff was never employed by the defendants in the litigation referred to, and in findings against the plaintiff upon all the issues made in the cause. An examination of the record satisfies us that we would not be justified in interfering with the findings of the court below, nor do we find that there was any prejudicial error committed by the trial court in its rulings complained of respecting matters of evidence. The judgment is affirmed.